ON THE MERITS!
1. The shore of Lake Ponchatrain as well as the beds of these waters and the soil under the water belong to the State of Louisiana by virtue of her sovereignty and are held by her in trust for the use of all men.
2. He who appropriates to his exclusive use any part or portion thereof — who makes that personal to himself which ought to be common to many — by enclosures or by building and constructing thereon, encroaches upon the rights and casements held by the sovereign of the public and thus commits a purpresture.
3. If in addition to this mere encroachment upon a public right there operates therefrom an obstruction to its free use and the public is subjected to some degree of inconvenience or annoyance by the purpresture, the encroachment likewise becomes a public nuisance.
4. In the case of a mere purpresture, which is not necessarily a public nuisance; or when the encroachment is both a purpresture and a public nuisance, the action to abate it may be maintained by the sovereign alone and may not be maintained by a private person unless some private right has been invaded and he has sustained, or is likely to sustain some special damages not suffered by the general public.
MOORE, J.
Plaintiffs are tax payers and reside in that part of the city of New Orleans known as Milneburg, which borders a portion of the southern coast of Lake Ponchartrain.
Between their respective residences, which face the Lake, and the shore line of the latter a public street, which is 49’.o”.2” in width, intervenes.
At about 245’ o” 6’” to fire west of plaintiffs’ properties and in a northwesterly direction, and 199 feet diagonally therefrom *269and out into the waters of the Lake at a distance of 127 feet from its shore line, the defendants were engaged in the erection of a building to be used and employed by them and their families as a retreat for their outings or pleasure trips, or what is known in the nomenclature of similar squatters, as a “Camp,” the coast line at this point being dotted with similar “Camps.”
No license or authority of any sort was ever obtained by the defendants for thus encroaching on public property; appropriating to their exclusive use a portion of the shore of Lake Pontchartrain and enclosing the waters thereof and the bed and soil under the water.
Alleging this want of authority in the defendatns so to do; and that the said structure will interfere with free use of the lake; “that the said building will contain toilets from which all sorts of foecal matter and other refuse will be thrown into the lake, and then washed upon the shore and thereby become dangerous to the public health and would constitute a nuisance to petitioners and other residents of Milneburg; that the building contemplated by the defendants is lower than the high water mark, and, in consequence, any structure put upon the pilings would become dilapidated and loose, would wash upon the shore, and would cause irreparable injury to the properties of petitioner and would be a constant menace to the lives of themselves, their families and the general public,” the plaintiffs sought by injunction to have removed so much of the structure as was already completed and to restrain'the further completion of the contemplated buildings.
The answer is substantially a general denial coupled with a plea of no cause of action.
There, was a judgment dissolving the preliminary injunction and dismissing plaintiffs’ suit.
From this judgment the latter appealed.
The tide waters and the shore of Lake Pontchatrain, the beds of these waters and the soil under the waters belong to the State of Louisiana qnd became hers by virtue of her sovereignty immediately after her admission into the sisterhood of States, and they are held by her in trust for the common use of all men.
He who appropriates to his exclusive use any part or portion *270thereof — “makes that personal to himself which ought to be common to many” — 2 Ins. 38,272 by enclosures, or by buildings held by the sovereign of the public and thus commits a purpres-ture. If in addition to this mere encroachment upon a public right there operates therfrom an obstruction to its free use and the public is subjected” to some degree of inconvenience or an-uoyance.by the purpresture, the encroachment likewise becomes a public nuisance, and, in either case, an action will lie for its abatement.
In the case of a mere purpresture. which is not necessarily a public nuisance, the action may be brought by the sovereign alone.
Where the encroachment is both a purpresture and a public nuisance the law is the same, hence no private person may main--tain an action for its abatement unless some private right has been invaded and he has sustained, or is likely to sustain special damages therefrom.
“The remedy for a purpresture is either an information of intrusion at common law or by injunction in equity at suit of the Attorney General.
'‘The effect of a judgment at law is the abatement of the erection complained of whether if be a nuisance or not.. When the structure is both a purpresture and a nuisance, the injury to the right cf the King and of his subjects may be redressed in the same proceeding.” Gould on Waters No. 21.
“A bill to enjoin a threatened public nuisance may be maintained by the Attorney General (or any other law officer who is empowered to represent the Government), either ex-officio or ex-relatione, or by a private person who is likely to sustain special damages therefrom, but may not be maintained by a private person who will suffer no injury beyond that which he will suffer in common with the general public.” Ibid No. 122.
See also A. & E. Ency. Vol. 21, p. 709 and Spooner vs. McConnell 1 McLean (U. S.) 337 Works etc. vs. Junction R. Co., 5 Ibid 425 St. Louis vs. Knapp etc. Co. 2, McCrary (U. S.) 516 Osburn vs. Brooklyn etc. 5 Black 366, Currie vs. West Shore etc. Co. 6 Ibid 487 Illinois etc. R. R. Co. vs. St. Louis 2 Dill (U. S.) 70.
In the instant cause the encroachment complained of unquestionably constitutes a purpresture and the evidence conclusively *271establishes that it is likewise a public nuisance; but it is not shown that the exercise of any private right of the plaintiffs is obstructed, or that the encroachment has caused, or is likely to cause any special damage to them, different from that which has been, or may be sustained by the genral public
April 8. 1907.
Rehearing refused May 6, 1907.
Writ granted by Supreme Court June 18, 1907.
Nov. 4, 1907, remanded by Supreme Court.
The act complained of, therefore, does not constitute a private nuisance, hence the plaintiffs are without right to maintain an action to abate it.
“A private person suing either in his own behalf or on behalf of himself and others, cannot obtain an injunction against a public nuisance, unless he has suffered, or will suffer, some special damage not suffered by the general public.” Taylor vs. Portsmouth, etc., R. Co. 91 Mich. 193.
A private action for a public nuisance is maintainable by one who suffers therefrom some particular loss or damage beyond that suffered by him in common with others affected by the nuisance.” Knowles vs. Penn R. R. Co. 175 Pa. State 623 (52 A. State Rep. 860).
“A damage to be special within the meaning of the rule must result directly from the nuisance and not merely as a secondary consequence therfrom and must differ in kind, and not merely in extent or degree from that which the general public sustained.” S. C. St. Bt. Co. vs. Wilmington R. R. 46 S. C. 327 (57 Am. St. Rep. 688).
For these reasons the judgment appealed from is affirmed. Estopinal, J., not having heard the argument takes no part.